PRESIDING JUSTICE HEIPLE, dissenting: D.G., a 13-year-old boy, converted approximately $1,000 in small bills to large bills at a savings and loan institution located in Northwoods Mall in Peoria, Illinois. Savings and loan personnel notified police of the boy’s actions and, after viewing the institution’s videotape of the boy, police proceeded to look for him in the vicinity. Officer Layman noticed D.G. in the mall parking lot carrying two large Toys “R” Us bags and requested that he and another boy get into the squad car. Layman noticed D.G. putting a wallet in the waistband of his pants and asked him to hand over the wallet. D.G. responded that he did not have any more money. However, Layman took the wallet and counted $420. Layman proceeded to transport the boys to the station and question them without Miranda warnings. D.G. informed Layman that he had stolen the wallet from his grandmother. Once at the station, D.G. was again questioned without Miranda warnings, and he told Officer Baer that he found the wallet outside Jimmie’s Lock Shop. Baer transported D.G. to the site where he supposedly found the money, and at that time gave him the Miranda warnings, explaining in his own words that D.G. did not have to talk to him if he did not want to, that what he said could be used by a judge to find him guilty, and that he could have a lawyer present if he wanted. Baer testified that D.G. said he understood, but wanted to talk and had nothing to hide. Later, back at the station, D.G. confessed to having taken the money from a video arcade. The trial court granted D.G.’s motion to suppress statements made prior to the Miranda warnings, but denied a motion to quash the arrest and suppress the evidence. The trial court found that the police had probable cause to arrest D.G. based on the fact that a young boy was in possession of such a large amount of money. D.G. was found guilty of violating his probation and sentenced to five days in the juvenile detention center and 18 months’ probation. On appeal, the minor contends that the trial court erred in denying his motion to quash arrest and suppress evidence. The majority holds that the police officer could have reasonably concluded that the minor had committed a crime and, therefore, had probable cause to perform the arrest. I respectfully dissent. Because the actions of the police officer went beyond those of a Terry stop and constituted an arrest, probable cause must have existed in order for this arrest to stand. (People v. Peak (1963), 29 Ill. 2d 343.) Although the majority correctly define probable cause in Illinois, their interpretation that the circumstances of this case fall within the same is incorrect. At the point of arrest, the police officer had nothing more suspicious than a report of a young boy with a large amount of money whom he observed carrying bags of toys through a mall parking lot in daylight. This does not constitute a reasonable belief that a crime had been committed. In this instance, Officer Layman was acting on mere suspicion or, more correctly, a hunch. Probable cause to arrest exists when the facts and circumstances within an arresting officer’s knowledge are sufficient to warrant a man of reasonable caution the belief that a suspect has committed or is committing a crime. The facts and circumstances in this case are insufficient to support that inference. Accordingly, I dissent.